           Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 1 of 33




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 RED LAKE BAND OF CHIPPEWA
 INDIANS, et al.

      Plaintiffs,

 v.                                                      Civil Action No. 1:20-cv-03817-CKK

 UNITED STATES ARMY CORPS OF
 ENGINEERS,

      Defendants

 and

 ENBRIDGE ENERGY, LIMITED
 PARTNERSHIP

 Defendant-Intervenor.


                DEFENDANT-INTERVENOR ENBRIDGE ENERGY, LIMITED
                      PARTNERSHIP’S ANSWER TO COMPLAINT

         Defendant-Intervenor Enbridge Energy, Limited Partnership (“Enbridge”), by counsel, as

and for its Answer and Defenses to Plaintiffs’ Complaint for Declaratory and Injunctive Relief

filed on December 24, 2020, ECF No. 1, states as follows and, unless specifically answered

otherwise, denies each and every allegation of the Complaint:

                                            INTRODUCTION

         1.         The allegations constitute characterizations of the complaint, which speaks for

itself and is the best evidence of its content. To the extent a response is required, Enbridge denies

the characterization of the Line 3 Replacement Project (“Project”) in Paragraph 1.

         2.         Enbridge admits that the existing Line 3 is a 34-inch diameter pipeline. Line 3

historically had an average annual capacity of 760,000 barrels per day (“bpd”) though in recent



                                                     1
         Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 2 of 33




years, to lower the risk of failure, Enbridge reduced the volume of oil it pumps through the

pipeline by half. Enbridge denies the allegations in the second sentence of Paragraph 2. The

allegations in the third and fourth sentences concern the Project route, which is best shown in the

Corps Decision Document. Any allegations inconsistent with the Decision Document are denied.

       3.      Enbridge admits that the Project involves construction of replacement pipeline for

Line 3. Enbridge denies that the replacement Line 3 “would transport heavy sour ‘dilbit’ from

the tar sands region in Alberta, Canada to the Clearbrook and Superior Terminals.” The Project

involves replacing approximately 282 miles of existing pipeline with approximately 340 miles of

new pipeline. Enbridge admits that, as authorized and conditioned by the U.S Army Corps of

Engineers’ (“Corps”) Clean Water Act (“CWA”) Section 404 permit, the Project would cross

227 waterbodies. Enbridge is without information or knowledge sufficient to form a belief as to

the truth or falsity of the allegations in the final sentence of Paragraph 3, and on that basis denies

the allegations. Enbridge denies all remaining allegations in Paragraph 3.

       4.      Enbridge admits the allegations in Paragraph 4.

       5.      Enbridge denies the allegations in the first sentence of Paragraph 5.

Approximately 90 percent of the Line 3 replacement route is co-located with other Enbridge

pipelines, third-party pipelines or utilities, roads, railroads or highways. With respect to the

second sentence of Paragraph 5, the Project will restore Line 3’s average annual capacity to its

historical level of 760,000 bpd, which Enbridge had reduced by half in recent years due to the

pipeline’s age and deterioration. Enbridge denies the remaining allegations in Paragraph 5.

       6.      Enbridge denies the allegations in Paragraph 6.




                                                  2
         Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 3 of 33




        7.      The allegations constitute characterizations of the complaint, which speaks for

itself and is the best evidence of its content. Enbridge denies that the Corps’ issuance of the

permit violates federal laws and treaties and denies that the plaintiffs are entitled to any relief.

        8.      Enbridge denies the allegations in Paragraph 8.

        9.      Enbridge admits that the project will require construction of temporary and

permanent rights-of-way and that the details of the Project can be found in the Corps Decision

Document. Enbridge denies the remaining allegations in Paragraph 9.

        10.     Enbridge denies the allegations in Paragraph 10.

        11.     Enbridge denies the allegations in Paragraph 11.

        12.     Enbridge denies the allegations in Paragraph 12.

        13.     Enbridge denies the allegations in Paragraph 13.

        14.     Enbridge denies the allegations in Paragraph 14.

        15.     The allegations in Paragraph 15 are characterizations of Plaintiffs’ case and

conclusions of law to which no response is required. To the extent that a response may be

required, Enbridge denies the allegations.

                                  JURISDICTION AND VENUE

        16.     The allegations are conclusions of law regarding jurisdiction to which no response

is required, and to the extent that a response may be required, the allegations are denied.

        17.     The allegations are conclusions of law regarding venue to which no response is

required, and to the extent that a response may be required, the allegations are denied.

                                              PARTIES

        18.     Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations, and on that basis denies the allegations.




                                                   3
         Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 4 of 33




        19.     Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations, and on that basis denies the allegations.

        20.     Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations, and on that basis denies the allegations.

        21.     Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations, and on that basis denies the allegations.

        22.     Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations, and on that basis denies the allegations.

        23.     Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations, and on that basis denies the allegations.

        24.     Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations, and on that basis denies the allegations.

        25.     Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations, and on that basis denies the allegations.

        26.     Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations, and on that basis denies the allegations.

        27.     Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations, and on that basis denies the allegations.

        28.     Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations, and on that basis denies the allegations.

        29.     Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations in the first and second sentences of Paragraph 29, and on that

basis denies the allegations. Enbridge notes that the Line 3 Replacement runs from the North




                                                   4
         Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 5 of 33




Dakota/Minnesota border down to the Minnesota/Wisconsin border, crossing portions of

multiple counties and the Fond du Lac Band of Lake Superior Chippewa reservation. With

respect to the allegations in the third sentence of Paragraph 29, the permit authorizes certain

waterbody crossings. Enbridge denies the remaining allegations in the third sentence of

Paragraph 29.

        30.      Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations, and on that basis denies the allegations.

        31.      Paragraph 31 contains maps, which speak for themselves and to which no

response is required.

        32.      Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations, and on that basis denies the allegations.

        33.      Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations, and on that basis denies the allegations.

        34.      Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations, and on that basis denies the allegations.

        35.      The allegations in Paragraph 35 are characterizations of Plaintiffs’ case and

conclusions of law to which no response is required. To the extent that a response may be

required, Enbridge denies the allegations.

        36.      Enbridge admits the allegations contained in the first and third sentences of

Paragraph 36. The second sentence in paragraph 36 characterizes certain provisions of the CWA

and Rivers and Harbors Act (“RHA”), which speak for themselves and are the best evidence of

their content.




                                                   5
         Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 6 of 33




                      STATUTORY AND REGULATORY BACKGROUND

I.     The National Environmental Policy Act

       37.     The allegations purport to characterize certain provisions of the National

Environmental Policy Act (“NEPA”) and its implementing regulations, which speak for

themselves and are the best evidence of their content and legal import, or are conclusions of law

to which no response is required. Any allegation that is inconsistent with NEPA or the

regulations is denied.

       38.     The allegations purport to characterize NEPA, Friends of the Boundary Waters

Wilderness v. Dombeck, 164 F.3d 1115 (8th Cir. 1999), and Robertson v. Methow Valley Citizens

Council, 490 U.S. 332 (1989), which speak for themselves and are the best evidence of their

content and legal import, or are conclusions of law to which no response is required. Any

allegation that is inconsistent with NEPA, the Eighth Circuit decision, or the Supreme Court

decision is denied.

       39.     The allegations purport to characterize 42 U.S.C. § 4332(C), which speaks for

itself and is the best evidence of its content and legal import, or are conclusions of law to which

no response is required. Any allegation that is inconsistent with 42 U.S.C. § 4332(C) is denied.

       40.     The allegations purport to characterize NEPA and certain NEPA regulations,

which speak for themselves and are the best evidence of their content and legal import, or are

conclusions of law to which no response is required. Any allegation that is inconsistent with

NEPA and the regulations is denied.

       41.     The allegations purport to characterize certain NEPA regulations, which speak for

themselves and are the best evidence of their content and legal import, or are conclusions of law

to which no response is required. Any allegation that is inconsistent with the NEPA regulations

is denied.


                                                 6
         Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 7 of 33




       42.     The allegations purport to characterize certain NEPA regulations, which speak for

themselves and are the best evidence of their content and legal import, or are conclusions of law

to which no response is required. Any allegation that is inconsistent with the NEPA regulations

is denied.

       43.     The allegations purport to characterize White Tanks Concerned Citizens, Inc. v.

Strock, 563 F.3d 1033 (9th Cir. 2009) and 33 C.F.R. Pt. 325, App. B §§ 7(b)(1), 7(b)(2)(A),

which speak for themselves and are the best evidence of their content and legal import, or are

conclusions of law to which no response is required. Any allegation that is inconsistent with the

Ninth Circuit’s decision or the regulations is denied.

       44.     The allegations purport to characterize 40 C.F.R. § 1501.4 (2019), which speaks

for itself and is the best evidence of its content and legal import, or are conclusions of law to

which no response is required. Any allegation that is inconsistent with 40 C.F.R. § 1501.4 (2019)

is denied.

       45.     The allegations purport to characterize 40 C.F.R. § 1508.27 (2019), which speaks

for itself and is the best evidence of its content and legal import, or are conclusions of law to

which no response is required. Any allegation that is inconsistent with 40 C.F.R. § 1501.27

(2019) is denied.

       46.     The allegations purport to characterize 40 C.F.R. § 1508.27 (2019), which speaks

for itself and is the best evidence of its content and legal import, or are conclusions of law to

which no response is required. Any allegation that is inconsistent with 40 C.F.R. § 1508.27

(2019) is denied.

       47.     The allegations purport to characterize 40 C.F.R. §§ 1508.8 (2019), 1508.25

(2019), which speak for themselves and are the best evidence of their content and legal import,




                                                  7
         Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 8 of 33




or are conclusions of law to which no response is required. Any allegation that is inconsistent

with 40 C.F.R. §§ 1508.8 (2019), 1508.25 (2019), is denied.

       48.     The allegations purport to characterize Kleppe v. Sierra Club, 427 U.S. 390

(1976) and 40 C.F.R. §§ 1508.7 (2019), 1508.25 (2019), which speak for themselves and are the

best evidence of their content and legal import, or are conclusions of law to which no response is

required. Any allegation that is inconsistent with the Supreme Court’s decision and 40 C.F.R. §§

1508.7 (2019), 1508.25 (2019) is denied.

       49.     The allegations purport to characterize Del. Riverkeeper Network v. Fed. Energy

Regul. Comm’n, 753 F.3d 1304 (D.C. Cir. 2014), which speaks for itself and is the best evidence

of its content and legal import, or are conclusions of law to which no response is required. Any

allegation that is inconsistent with the D.C. Circuit decision is denied.

       50.     The allegations purport to characterize Bark v. U.S. Forest Serv., 958 F.3d 865

(9th Cir. 2020), which speaks for itself and is the best evidence of its content and legal import, or

are conclusions of law to which no response is required. Any allegation that is inconsistent with

the Ninth Circuit’s decision is denied.

       51.     The allegations purport to characterize Ctr. for Biological Diversity v. Nat’l

Highway Traffic Safety Admin., 508 F.3d 508 (9th Cir. 2007), which speaks for itself and is the

best evidence of its content and legal import, or are conclusions of law to which no response is

required. Any allegation that is inconsistent with the Ninth Circuit’s decision is denied.

       52.     The allegations purport to characterize Ctr. for Biological Diversity v. Nat’l

Highway Traffic Safety Admin., 538 F.3d 1172 (9th Cir. 2008), which speaks for itself and is the

best evidence of its content and legal import, or are conclusions of law to which no response is

required. Any allegation that is inconsistent with the Ninth Circuit decision is denied.




                                                  8
         Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 9 of 33




       53.     The allegations purport to characterize 40 C.F.R. § 1508.25 (2019), which speaks

for itself and is the best evidence of its content and legal import, or are conclusions of law to

which no response is required. Any allegation that is inconsistent with 40 C.F.R. § 1508.25

(2019) is denied.

       54.     The allegations purport to characterize New York v. Nuclear Regul. Comm’n, 681

F.3d 471 (D.C. Cir. 2012), which speaks for itself and is the best evidence of its content and

legal import, or are conclusions of law to which no response is required. Any allegation that is

inconsistent with the D.C. Circuit’s decision is denied.

       55.     The allegations purport to characterize N. Plains Res. Council, Inc. v. Surface

Transp. Bd., 668 F.3d 1067 (9th Cir. 2011) and 40 C.F.R. § 1502.22 (2019), which speak for

themselves and are the best evidence of their content and legal import, or are conclusions of law

to which no response is required. Any allegation that is inconsistent with the D.C. Circuit’s

decision or 40 C.F.R. § 1502.22 (2019) is denied.

       56.     The allegations purport to characterize Ocean Advocates v. U.S. Army Corps of

Eng’rs, 402 F.3d 846 (9th Cir. 2005), Sierra Club v. Sigler, 695 F.2d 957 (5th Cir. 1983), and

Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs, 255 F. Supp. 3d 101 (D.D.C. 2017),

which speak for themselves and are the best evidence of their content and legal import, or are

conclusions of law to which no response is required. Any allegation that is inconsistent with the

decisions is denied.

       57.     The allegations purport to characterize NEPA and NEPA regulations, which

speak for themselves and are the best evidence of their content and legal import, or are

conclusions of law to which no response is required. Any allegation that is inconsistent with

NEPA and NEPA regulations is denied.




                                                  9
        Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 10 of 33




       58.     The allegations purport to characterize NEPA and NEPA regulations, which

speak for themselves and are the best evidence of their content and legal import, or are

conclusions of law to which no response is required. Any allegation that is inconsistent with

NEPA and NEPA regulations is denied.

       59.     The allegations purport to characterize NEPA and NEPA regulations, which

speak for themselves and are the best evidence of their content and legal import, or are

conclusions of law to which no response is required. Any allegation that is inconsistent with

NEPA and its regulations is denied.

       60.     The allegations purport to characterize the Corps’ regulations, which speak for

themselves and are the best evidence of their content and legal import, or are conclusions of law

to which no response is required. Any allegation that is inconsistent with the Corps’ regulations

is denied.

       61.     The allegations purport to characterize the Corps’ regulations, which speak for

themselves and are the best evidence of their content and legal import, or are conclusions of law

to which no response is required. Any allegation that is inconsistent with the Corps’ regulations

is denied.

       62.     The allegations purport to characterize the Corps’ regulations, which speak for

themselves and are the best evidence of their content and legal import, or are conclusions of law

to which no response is required. Any allegation that is inconsistent with the Corps’ regulations

is denied.

       63.     The allegations purport to characterize the Corps’ regulations, which speak for

themselves and are the best evidence of their content and legal import, or are conclusions of law




                                                10
        Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 11 of 33




to which no response is required. Any allegation that is inconsistent with the Corps’ regulations

is denied.

II.    THE CLEAN WATER ACT

       64.     The allegations purport to characterize CWA § 101(a), 33 U.S.C. § 1251(a),

which speaks for itself and is the best evidence of its content and legal import, or are conclusions

of law to which no response is required. Any allegation that is inconsistent with CWA § 101(a),

33 U.S.C. § 1251(a), is denied.

       65.     The allegations purport to characterize 33 U.S.C. § 2317(a)(1), which speaks for

itself and is the best evidence of its content and legal import, or are conclusions of law to which

no response is required. Any allegation that is inconsistent with 33 U.S.C. § 2317(a)(1) is denied.

       66.     The allegations purport to characterize CWA § 404, 33 U.S.C. § 1344, which

speaks for itself and is the best evidence of its content and legal import, or are conclusions of law

to which no response is required. Any allegation that is inconsistent with CWA § 404, 33 U.S.C.

§ 1344, is denied.

       67.     The allegations purport to characterize CWA § 404, 33 U.S.C. § 1344, and certain

CWA regulations, which speak for themselves and are the best evidence of their content and

legal import, or are conclusions of law to which no response is required. Any allegation that is

inconsistent with CWA § 404, 33 U.S.C. § 1344, and CWA regulations is denied.

       68.     The allegations purport to characterize the CWA, which speaks for itself and is

the best evidence of its content and legal import, or are conclusions of law to which no response

is required. Any allegation that is inconsistent with the CWA is denied.

       69.     The allegations purport to characterize CWA § 404 and 40 C.F.R. § 230.10,

which speak for themselves and are the best evidence of their content and legal import, or are




                                                 11
          Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 12 of 33




conclusions of law to which no response is required. Any allegation that is inconsistent with

CWA § 404 and 40 C.F.R. § 230.10 is denied.

          70.   The allegations purport to characterize CWA § 404, 40 C.F.R. §§ 230.3, 230.10,

and Greater Yellowstone Coal. v. Flowers, 359 F.3d 1257 (10th Cir. 2004), which speak for

themselves and are the best evidence of their content and legal import, or are conclusions of law

to which no response is required. Any allegation that is inconsistent with CWA § 404, 40 C.F.R.

§§ 230.3, 230.10, or Greater Yellowstone Coal. v. Flowers, 359 F.3d 1257 (10th Cir. 2004) is

denied.

          71.   The allegations purport to characterize Friends of the Santa Clara River v. U.S.

Army Corps of Eng’rs, 887 F.3d 906 (9th Cir. 2018) and Del. Riverkeeper Network v. U.S. Army

Corps of Eng’rs, 869 F.3d 148 (3d Cir. 2017), which speak for themselves and are the best

evidence of their content and legal import, or are conclusions of law to which no response is

required. Any allegation that is inconsistent with the Ninth or Third Circuit decisions is denied.

          72.   The allegations purport to characterize Del. Riverkeeper Network v. U.S. Army

Corps of Eng’rs, 869 F.3d 148 (3d Cir. 2017), which speaks for itself and is the best evidence of

its content and legal import, or are conclusions of law to which no response is required. Any

allegation that is inconsistent with the Third Circuit’s decision is denied.

          73.   The allegations purport to characterize 40 C.F.R. §§ 230.1, 230.10, which speak

for themselves and are the best evidence of their content and legal import, or are conclusions of

law to which no response is required. Any allegation that is inconsistent with 40 C.F.R. §§ 230.1,

230.10 is denied.




                                                 12
          Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 13 of 33




          74.   The allegations purport to characterize 40 C.F.R. § 230.10, which speaks for itself

and is the best evidence of its content and legal import, or are conclusions of law to which no

response is required. Any allegation that is inconsistent with 40 C.F.R. § 230.10 is denied.

          75.   The allegations purport to characterize Greater Yellowstone Coal., 359 F.3d at

1269 and 40 C.F.R. § 1506.5(a), which speak for themselves and are the best evidence of their

content and legal import, or are conclusions of law to which no response is required. Any

allegation that is inconsistent with Greater Yellowstone Coalition and 40 C.F.R. § 1506.5(a) is

denied.

III.      THE RIVERS AND HARBORS ACT

          76.   The allegations purport to characterize the RHA, which speaks for itself and is the

best evidence of its content and legal import, or are conclusions of law to which no response is

required. Any allegation that is inconsistent with the RHA is denied.

          77.   The allegations purport to characterize the RHA and 33 C.F.R. § 329.4, which

speak for themselves and are the best evidence of their content and legal import, or are

conclusions of law to which no response is required. Any allegation that is inconsistent with the

RHA and 33 C.F.R. § 329.4 is denied.

          78.   The allegations purport to characterize Section 10 of the RHA, 33 U.S.C. § 403,

which speaks for itself and is the best evidence of its content and legal import, or are conclusions

of law to which no response is required. Any allegation that is inconsistent with Section 10 of the

RHA is denied.

          79.   The allegations purport to characterize 33 C.F.R. § 322.3, which speaks for itself

and is the best evidence of its content and legal import, or are conclusions of law to which no

response is required. Any allegation that is inconsistent with 33 C.F.R. § 322.3 is denied.




                                                13
          Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 14 of 33




          80.   The allegations purport to characterize Section 408 of the RHA and 33 C.F.R.

§ 320.4(a), which speak for themselves and are the best evidence of their content and legal

import, or are conclusions of law to which no response is required. Any allegation that is

inconsistent with Section 408 of the RHA and 33 C.F.R. § 320.4(a) is denied.

          81.   The allegations purport to characterize Section 408 of the RHA and NEPA, which

speak for themselves and are the best evidence of their content and legal import, or are

conclusions of law to which no response is required. Any allegation that is inconsistent with

Section 408 of the RHA and NEPA is denied. The phrase “other environmental compliance

requirements” is too vague and ambiguous to permit a meaningful response, so to the extent a

response is required, Enbridge denies the allegation on that basis.

IV.       CORPS’ PERMITTING REGULATIONS

          82.   The allegations purport to characterize 33 C.F.R. § 320.4(a), which speaks for

itself and is the best evidence of its content and legal import, or are conclusions of law to which

no response is required. Any allegation that is inconsistent with 33 C.F.R. § 320.4(a) is denied.

          83.   The allegations purport to characterize 33 C.F.R. § 320.4(a)(1), which speaks for

itself and is the best evidence of its content and legal import, or are conclusions of law to which

no response is required. Any allegation that is inconsistent with 33 C.F.R. § 320.4(a)(1) is

denied.

          84.   The allegations purport to characterize 33 C.F.R. § 320.4(a)(1), which speaks for

itself and is the best evidence of its content and legal import, or are conclusions of law to which

no response is required. Any allegation that is inconsistent with 33 C.F.R. § 320.4(a)(1) is

denied.




                                                 14
          Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 15 of 33




          85.   The allegations purport to characterize 33 C.F.R. § 320.4(e), which speaks for

itself and is the best evidence of its content and legal import, or are conclusions of law to which

no response is required. Any allegation that is inconsistent with 33 C.F.R. § 320.4(e) is denied.

          86.   The allegations purport to characterize 33 C.F.R. § 320.4(q), which speaks for

itself and is the best evidence of its content and legal import, or are conclusions of law to which

no response is required. Any allegation that is inconsistent with 33 C.F.R. § 320.4(q) is denied.

          87.   The allegations purport to characterize NEPA and Sierra Club v. Van Antwerp,

709 F. Supp. 2d 1254 (S.D. Fla. 2009), which speak for themselves and are the best evidence of

their content and legal import, or are conclusions of law to which no response is required. Any

allegation that is inconsistent with NEPA or the Southern District of Florida’s decision is denied.

          88.   The allegations purport to characterize 33 C.F.R. § 325.1(d)(2), which speaks for

itself and is the best evidence of its content and legal import, or are conclusions of law to which

no response is required. Any allegation that is inconsistent with 33 C.F.R. § 325.1(d)(2) is

denied.

V.        TREATY RIGHTS AND FEDERAL GOVERNMENT TRUST OBLIGATIONS

          89.   The first and second sentences of Paragraph 89 purport to characterize certain

treaties and negotiations, which speak for themselves and are the best evidence of their content

and legal import. The allegations in the third sentence of Paragraph 89 purport to characterize

various treaties, United States v. Winans, 198 U.S. 371, 381 (1905), and State v. Jackson, 16

N.W.2d 752, 755 (Minn. 1944), which speak for themselves and are the best evidence of their

content and legal import, or are conclusions of law to which no response is required. Any

allegation that is inconsistent with the treaties or court decisions is denied.

          90.   The allegations purport to characterize Treaty with the Chippewa, July 29, 1837,

7 Stat. 536, art. 1 (“1837 Treaty”), which speaks for itself and is the best evidence of its content


                                                  15
          Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 16 of 33




and legal import, or are conclusions of law to which no response is required. Any allegation that

is inconsistent with the 1837 Treaty is denied.

          91.   The allegations purport to characterize 10 Stat. 1165 (1855) (“1855 Treaty”),

which speaks for itself and is the best evidence of its content and legal import, or are conclusions

of law to which no response is required. Any allegation that is inconsistent with the 1855 Treaty

is denied.

          92.   The allegations purport to characterize Minnesota v. Mille Lacs Band of

Chippewa Indians, 526 U.S. 172 (1999), which speaks for itself and is the best evidence of its

content and legal import, or are conclusions of law to which no response is required. Any

allegation that is inconsistent with the Supreme Court’s decision is denied.

          93.   The allegations purport to characterize a Treaty with the Chippewa, Red Lake and

Pembina Bands, Oct. 2, 1863, 13 Stat. 667, art. 2 (“1863 Treaty”) and Treaty with the Chippewa,

Red Lake and Pembina Bands, Apr. 12, 1864, 13 Stat. 689, art. 2 (“1864 Treaty”), which speak

for themselves and are the best evidence of their content and legal import, or are conclusions of

law to which no response is required. Any allegation that is inconsistent with the treaties is

denied.

          94.   The allegations purport to characterize 16 Stat. 719 (1867) (“1867 Treaty”),

which speaks for itself and is the best evidence of its content and legal import, or are conclusions

of law to which no response is required. Any allegation that is inconsistent with the 1867 Treaty

is denied.

          95.   The allegations purport to characterize the Act of June 23, 1926, 44 Stat. 763, as

amended by Act of July 24, 1935, 49 Stat. 496 and Minnesota v. United States, 125 F.2d 636 (8th

Cir. 1942), which speak for themselves and are the best evidence of their content and legal




                                                  16
          Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 17 of 33




import, or are conclusions of law to which no response is required. Any allegation that is

inconsistent with the statute or court decision is denied.

          96.    The allegations purport to characterize U.S. Const. art. VI, cl. 2, which speaks for

itself and is the best evidence of its content and legal import, or are conclusions of law to which

no response is required. Any allegation that is inconsistent with U.S. Const. art. VI, cl. 2 is

denied.

          97.    The allegations purport to characterize United States v. Adair, 723 F.2d 1394,

1411 (9th Cir. 1983), which speaks for itself and is the best evidence of its content and legal

import, or are conclusions of law to which no response is required. Any allegation that is

inconsistent with the Ninth Circuit’s decision is denied.

          98.    The allegations purport to characterize Herrera v. Wyoming, 139 S. Ct. 1686

(2019) and Menominee Tribe of Indians v. United States, 391 U.S. 404 (1968), which speak for

themselves and are the best evidence of their content and legal import, or are conclusions of law

to which no response is required. Any allegation that is inconsistent with the Supreme Court’s

decisions is denied.

          99.    The allegations purport to characterize Choctaw Nation v. United States, 318 U.S.

423 (1943) and Mille Lacs Band of Chippewa Indians, 526 U.S. at 196, which speak for

themselves and are the best evidence of their content and legal import, or are conclusions of law

to which no response is required. Any allegation that is inconsistent with the Supreme Court’s

decisions is denied.

          100.   The allegations purport to characterize Nw. Sea Farms, Inc. v. U.S. Army Corps of

Eng’rs, 931 F. Supp. 1515 (W.D. Wash. 1996), Confederated Tribes of the Umatilla Indian

Reservation v. Alexander, 440 F. Supp. 553 (D. Or. 1977), and Nance v. E.P.A., 645 F.2d 701




                                                  17
        Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 18 of 33




(9th Cir. 1981), which speak for themselves and are the best evidence of their content and legal

import, or are conclusions of law to which no response is required. Any allegation that is

inconsistent with those decisions is denied.

       101.    The allegations purport to characterize Winters v. United States, 207 U.S. 564

(1908) and the Working Group in Indian Water Settlements; Criteria and Procedures for the

Participation of the Federal Government in Negotiations for the Settlement of Indian Water

Rights Claims, 55 Fed. Reg. 9,223, 9,223 (Mar. 12, 1990), which speak for themselves and are

the best evidence of their content and legal import, or are conclusions of law to which no

response is required. Any allegation that is inconsistent with the Supreme Court’s decision or the

Federal Register notice is denied.

       102.    The allegations purport to characterize Seminole Nation v. United States, 316 U.S.

286 (1942), which speaks for itself and is the best evidence of its content and legal import, or are

conclusions of law to which no response is required. Any allegation that is inconsistent with the

Supreme Court’s decision is denied.

       103.    The allegations purport to characterize the Corps’ Tribal Consultation Policy,

which speaks for itself and is the best evidence of its content and legal import, or are conclusions

of law to which no response is required. Any allegation that is inconsistent with the Corps’

Tribal Consultation Policy is denied.

       104.    The allegations purport to characterize Nw. Sea Farms, 931 F. Supp. at 1520 and

the U.S. Department of Defense’s American Indian and Alaska Native Policy of 2000, which

speak for themselves and are the best evidence of their content and legal import, or are

conclusions of law to which no response is required. Any allegation that is inconsistent with the

court decision or the policy is denied.




                                                 18
        Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 19 of 33




       105.    The allegations purport to characterize United Nations Declaration on the Rights

of Indigenous Peoples and a U.S. Department of State press release, which speak for themselves

and are the best evidence of their content and legal import, or are conclusions of law to which no

response is required. Any allegation that is inconsistent with the Declaration or the press release

is denied.

VI.    ENVIRONMENTAL JUSTICE

       106.    The allegations purport to characterize Executive Order 12,898, which speaks for

itself and is the best evidence of its content and legal import, or are conclusions of law to which

no response is required. Any allegation that is inconsistent with the Executive Order is denied.

       107.    The allegations purport to characterize Standing Rock Sioux Tribe, 255 F. Supp.

3d at 140, which speaks for itself and is the best evidence of its content and legal import, or are

conclusions of law to which no response is required. Any allegation that is inconsistent with the

decision is denied.

       108.    The allegations purport to characterize Exec. Order 12,898 § 6-609, Sierra Club v.

Fed. Energy Regul. Comm’n, 867 F.3d 1357, 1368 (D.C. Cir. 2017) and Cmtys. Against Runway

Expansion, Inc. v. F.A.A., 355 F.3d 678, 689 (D.C. Cir. 2004), which speak for themselves and

are the best evidence of their content and legal import, or are conclusions of law to which no

response is required. Any allegation that is inconsistent with the executive order or either of the

D.C. Circuit’s decisions is denied.

                                  FACTUAL ALLEGATIONS

       109.    Enbridge admits that on September 21, 2018, it submitted a request for approval

pursuant to Section 14 of the RHA, 33 U.S.C. § 408. On September 21, 2018, Enbridge also

submitted a revised permit application, pursuant to Section 404 of the CWA and Section 10 of

the RHA.


                                                 19
         Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 20 of 33




         110.   Enbridge admits that it submitted updated Project information in January 2020,

which speaks for itself and is the best evidence of its content. Any allegation that is inconsistent

with that material is denied.

         111.   The first sentence of Paragraph 111 constitutes a conclusion of law to which no

response is required. Enbridge denies the allegations in the second sentence of Paragraph 111.

I.       THE PROJECT

         112.   Enbridge admits that the existing Line 3 was built in the 1960s and runs from the

Canadian border to Superior, Wisconsin. Enbridge admits that it proposes to replace Line 3 using

wider and thicker pipe and that the replacement Line 3 will return the pipeline’s capacity to its

historical capacity. Enbridge denies the remaining allegations in Paragraph 112.

         113.   Enbridge admits the allegations in Paragraph 113.

         114.   Enbridge admits the allegations in Paragraph 114.

         115.   Enbridge admits that the Project will offer capacity to transport an annual average

of 760,000 bpd. Enbridge denies the remaining allegations in Paragraph 115.

         116.   Enbridge denies the allegations in Paragraph 116.

         117.   Enbridge admits that the allegations in Paragraph 117.

         118.   Enbridge admits that the allegations in Paragraph 118, with the exception of the

phrase “significant length of pipeline in Canada,” which is ambiguous and is denied on that

basis.

         119.   Paragraph 119 purports to characterize the Corps Permit, which speaks for itself

and is the best evidence of its content. Any allegation that is inconsistent with the Corps Permit

is denied.

         120.   Enbridge admits that the Permit authorizes crossings of the Red River of the

North, Red Lake River, and the Mississippi River. Whether a water is “traditionally navigable”


                                                 20
        Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 21 of 33




constitutes a legal conclusion to which no response is required. The remaining allegations

purport to characterize the Corps Permit, which speaks for itself and is the best evidence of its

content. Any allegation that is inconsistent with the Corps permit is denied.

       121.    Paragraph 121 purports to characterize the Corps Permit, which speaks for itself

and is the best evidence of its content. Any allegation that is inconsistent with the Corps Permit

is denied.

       122.    Enbridge admits that the Project will cross the Fond du Lac Indian Reservation.

Enbridge denies the remaining allegations in Paragraph 122.

       123.    Enbridge denies the allegations in the first two sentences of Paragraph 123.

Enbridge is without information or knowledge sufficient to form a belief as to the truth or falsity

of the remaining allegations in Paragraph 123, and on that basis denies the allegations.

       124.    Enbridge denies the allegations in the first sentence of Paragraph 124, and is

without information or knowledge sufficient to form a belief as to the truth or falsity of the

allegations in the second sentences of Paragraph 124. The allegations in the third sentence of

Paragraph 124 purport to characterize Minn. Statutes § 103G.223, which speaks for itself and is

the best evidence of its content and legal import, or are conclusions of law to which no response

is required. Any allegation that is inconsistent with Minn. Statutes § 103G.223 is denied.

       125.    Enbridge denies the allegations in Paragraph 125.

       126.    Enbridge admits that the Project will cross the Straight River. Enbridge denies the

remaining allegations in Paragraph 126.

       127.    Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 127.

II.    THE PERMIT APPLICATION

       128.    Enbridge denies the allegations in Paragraph 128.


                                                 21
         Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 22 of 33




        129.   Enbridge denies the allegations in Paragraph 129.

        130.   Enbridge denies the allegations in Paragraph 130.

        131.   Enbridge denies the allegations in Paragraph 131.

        132.   Enbridge denies the allegations in Paragraph 132.

        133.   Enbridge denies the allegations in Paragraph 133.

        134.   Enbridge denies the allegations in Paragraph 134.

        135.   Enbridge denies the allegations in Paragraph 135.

        136.   Enbridge denies the allegations in Paragraph 136.

        137.   Enbridge admits that it proposes to use horizontal directional drilling at 21

crossings. Enbridge denies the remaining allegations of Paragraph 137.

        138.   Paragraph 138 purports to characterize the Corps Decision Document, which

speaks for itself and is the best evidence of its content. Any allegation that is inconsistent with

the Corps Decision Document is denied.

III.    THE CORPS’ ISSUANCE OF THE PERMIT

        139.   Enbridge admits that on November 23, 2020, the Corps issued a permit under

CWA § 404 authorizing Enbridge to discharge dredged and fill material into waters of the United

States and the crossing of three RHA Section 10 waters. Enbridge denies the remaining

allegations.

        140.   Enbridge admits that the Permit references a November 2020 Environmental

Protection Plan. Enbridge is without information or knowledge sufficient to form a belief as to

the truth or falsity of the remaining allegations in Paragraph 140 and denies the allegations on

that basis.

        141.   Enbridge admits the allegations in the first sentence of Paragraph 141. The

remaining allegations in Paragraph 141 purport to characterize the Corps’ authorization, which


                                                 22
        Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 23 of 33




speaks for itself and is the best evidence of its content and legal import. Any allegation that is

inconsistent with the authorization is denied.

       142.    Enbridge admits that the Corps prepared a combined Environmental Assessment,

Section 404(b)(1) Guidelines Evaluation, Public Interest Review, and Statement of Findings for

the Project (“Decision Document”). Enbridge is without information or knowledge sufficient to

form a belief as to the truth or falsity of the remaining allegations in Paragraph 142, and on that

basis denies the allegations.

       143.    The allegations in Paragraph 143 purport to characterize the Permit and Decision

Document, which speak for themselves and are the best evidence of their content and legal

import. Any allegation that is inconsistent with the Permit and Decision Document is denied.

       144.    The allegations in Paragraph 144 purport to characterize the Decision Document,

which speaks for itself and is the best evidence of its content and legal import. Any allegation

that is inconsistent with the Decision Document is denied.

       145.    The allegations in Paragraph 145 purport to characterize the Decision Document,

which speaks for itself and is the best evidence of its content and legal import. Any allegation

that is inconsistent with the Decision Document is denied.

       146.    The allegations in Paragraph 146 purport to characterize the Decision Document,

which speaks for itself and is the best evidence of its content and legal import. Any allegation

that is inconsistent with the Decision Document is denied.

       147.    The allegations in Paragraph 147 purport to characterize the Decision Document,

which speaks for itself and is the best evidence of its content and legal import. Any allegation

that is inconsistent with the Decision Document is denied.




                                                 23
        Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 24 of 33




       148.    The allegations in Paragraph 148 purport to characterize the Decision Document,

which speaks for itself and is the best evidence of its content and legal import. Any allegation

that is inconsistent with the Decision Document is denied.

       149.    The allegations in Paragraph 149 purport to characterize the Decision Document,

which speaks for itself and is the best evidence of its content and legal import. Any allegation

that is inconsistent with the Decision Document is denied.

       150.    The allegations in Paragraph 150 purport to characterize the Decision Document,

which speaks for itself and is the best evidence of its content and legal import. Any allegation

that is inconsistent with the Decision Document is denied.

       151.    The allegations in Paragraph 151 purport to characterize the Decision Document,

which speaks for itself and is the best evidence of its content and legal import. Any allegation

that is inconsistent with the Decision Document is denied.

       152.    The allegations in Paragraph 152 purport to characterize the Decision Document,

which speaks for itself and is the best evidence of its content and legal import. Any allegation

that is inconsistent with the Decision Document is denied.

       153.    The allegations in Paragraph 153 purport to characterize the Decision Document,

which speaks for itself and is the best evidence of its content and legal import. Any allegation

that is inconsistent with the Decision Document is denied.

       154.    The allegations in Paragraph 154 purport to characterize the Decision Document,

which speaks for itself and is the best evidence of its content and legal import. Any allegation

that is inconsistent with the Decision Document is denied.




                                                24
        Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 25 of 33




       155.    The allegations in Paragraph 155 purport to characterize the Decision Document,

which speaks for itself and is the best evidence of its content and legal import. Any allegation

that is inconsistent with the Decision Document is denied.

       156.    The allegations in Paragraph 156 purport to characterize the Decision Document,

which speaks for itself and is the best evidence of its content and legal import. Any allegation

that is inconsistent with the Decision Document is denied.

       157.    The allegations in Paragraph 157 purport to characterize the Decision Document,

which speaks for itself and is the best evidence of its content and legal import. Any allegation

that is inconsistent with the Decision Document is denied.

       158.    The allegations in Paragraph 158 purport to characterize the Decision Document,

which speaks for itself and is the best evidence of its content and legal import. Any allegation

that is inconsistent with the Decision Document is denied.

       159.    The allegations in Paragraph 159 purport to characterize the Decision Document,

which speaks for itself and is the best evidence of its content and legal import. Any allegation

that is inconsistent with the Decision Document is denied.

       160.    The allegations in Paragraph 160 purport to characterize the Decision Document,

which speaks for itself and is the best evidence of its content and legal import. Any allegation

that is inconsistent with the Decision Document is denied.

       161.    The allegations in Paragraph 161 purport to characterize the Decision Document,

which speaks for itself and is the best evidence of its content and legal import. Any allegation

that is inconsistent with the Decision Document is denied.




                                                25
        Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 26 of 33




       162.    The allegations in Paragraph 162 purport to characterize the Decision Document,

which speaks for itself and is the best evidence of its content and legal import. Any allegation

that is inconsistent with the Decision Document is denied.

IV.    RISK OF OIL SPILLS

       163.    Enbridge denies the allegations in Paragraph 163.

       164.    Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 164, and on that basis denies the allegations.

       165.    Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 165, and on that basis denies the allegations.

       166.    Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 166, and on that basis denies the allegations.

       167.    Enbridge admits that on July 26, 2010, it reported that it reported a release from

its 6B pipeline and that details regarding that release and Enbridge’s response can be found at

https://www.epa.gov/enbridge-spill-michigan/enbridge-spill-documents-july-2010. Enbridge

denies the remaining allegations in Paragraph 167.

       168.    Enbridge denies the allegations in Paragraph 168.

       169.    Enbridge denies the allegations in Paragraph 169.

       170.    Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 170, and on that basis denies the allegations.

       171.    Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 171, and on that basis denies the allegations.

       172.    Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 172, and on that basis denies the allegations.

       173.    Enbridge denies the allegations in Paragraph 173.


                                                 26
        Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 27 of 33




V.     CLIMATE IMPACTS

       174.    Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 174, and on that basis denies the allegations.

       175.    Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 175, and on that basis denies the allegations.

       176.    Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 176, and on that basis denies the allegations.

       177.    Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 177, and on that basis denies the allegations.

       178.    Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 178, and on that basis denies the allegations.

       179.    Enbridge admits that the Line 3 replacement will increase Line 3’s capacity to

760,000 bpd and ultimately up to 915,000 bpd. Enbridge is without information or knowledge

sufficient to form a belief as to the truth or falsity of the remaining allegations in Paragraph 179,

and on that basis denies the allegations.

       180.    Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the remaining allegations in Paragraph 180, and on that basis denies the

allegations.

       181.    Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the remaining allegations in Paragraph 181, and on that basis denies the

allegations.

       182.    Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the remaining allegations in Paragraph 182, and on that basis denies the

allegations.


                                                 27
        Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 28 of 33




                                 FIRST CLAIM FOR RELIEF

The Corps’ Failure to Adequately Consider the Direct, Indirect and Cumulative Impacts of
Its Permit Action Violated the National Environmental Policy Act and the Administrative
Procedure Act

       183.    Enbridge incorporates by reference its answers to the preceding paragraphs.

       184.    The allegations purport to characterize Sierra Club, Inc. v. Bostick, 787 F.3d 1043

(10th Cir. 2015) (McHugh, J., concurring) and Save Our Sonoran, Inc. v. Flowers, 408 F.3d

1113 (9th Cir. 2005), which speak for themselves and are the best evidence of their content and

legal import, or are conclusions of law to which no response is required. Any allegation that is

inconsistent with the concurring opinion or the Ninth Circuit’s decision is denied.

       185.    Enbridge denies the allegations in Paragraph 185.

       186.    Enbridge denies the allegations in Paragraph 186.

       187.    The allegations are conclusions of law to which no response is required. To the

extent that a response is required, Enbridge denies the allegations.

       188.    Enbridge denies the allegations in Paragraph 188.

       189.    The allegations are conclusions of law to which no response is required. To the

extent that a response is required, Enbridge denies the allegations.

       190.    Enbridge denies the allegations in Paragraph 190.

       191.    Enbridge denies the allegations in Paragraph 191.

       192.    Enbridge denies the allegations in Paragraph 192.

       193.    The allegations in Paragraph 193 purport to characterize various treaties with the

Tribes, which speak for themselves and are the best evidence of their content and legal import, or

are conclusions of law to which no response is required. To the extent that a response is required,

Enbridge denies the allegations in Paragraph 193.




                                                28
        Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 29 of 33




       194.    The allegations are conclusions of law to which no response is required. To the

extent that a response is required, Enbridge denies the allegations.

       195.    The allegations are conclusions of law to which no response is required. To the

extent that a response is required, Enbridge denies the allegations.

                                SECOND CLAIM FOR RELIEF

The Corps’ Failure to Prepare an EIS Violated the National Environmental Policy Act and
the Administrative Procedure Act

       196.    Enbridge incorporates by reference its answers to the preceding paragraphs.

       197.    The allegations are conclusions of law to which no response is required.

       198.    Enbridge admits that the Project could not go forward without the Permit.

Enbridge denies the remaining allegations in Paragraph 198.

       199.    Enbridge is without information or knowledge sufficient to form a belief as to the

truth or falsity of the remaining allegations in Paragraph 199, and on that basis denies the

allegations.

       200.    Enbridge denies the allegations in Paragraph 200.

       201.    Enbridge admits that the Project involves approximately 340 miles of new

pipeline. The Permit authorizes the temporary discharge of dredge or fill material into

approximately 1,049.58 acres of wetlands and permanent discharge of dredge or fill material into

approximately 9.97 acres of wetlands. Enbridge denies the remaining allegations in Paragraph

201.

       202.    Enbridge denies the allegations in Paragraph 202.

       203.    The allegations constitute legal conclusions to which no response is required. To

the extent that a response is required, Enbridge denies the allegations.




                                                 29
          Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 30 of 33




                                   THIRD CLAIM FOR RELIEF

The Corps’ Failure to Evaluate All Relevant Factors, Including Cumulative Impacts, and
to Choose the Least Damaging Practicable Alternative Violated Clean Water Act § 404 and
the Administrative Procedure Act

          204.   Enbridge incorporates by reference its answers to the preceding paragraphs.

          205.   The allegations purport to characterize 40 C.F.R. § 230.10(a)(2), which speaks for

itself and is the best evidence of its content and legal import, or are conclusions of law to which

no response is required. Any allegation that is inconsistent with 40 C.F.R. § 230.10(a)(2) is

denied.

          206.   Enbridge denies the allegations in Paragraph 206.

          207.   The allegations purport to characterize the Corps Decision Document, which

speaks for itself and is the best evidence of its content and legal import, or are conclusions of law

to which no response is required. To the extent that a response is required, Enbridge denies the

allegations.

          208.   The allegations purport to characterize the Corps Decision Document and Permit,

which speak for themselves and are the best evidence of their content and legal import, or are

conclusions of law to which no response is required. To the extent that a response is required,

Enbridge denies the allegations.

          209.   The allegations purport to characterize the Corps Decision Document and Permit,

which speak for themselves and are the best evidence of their content and legal import, or are

conclusions of law to which no response is required. To the extent that a response is required,

Enbridge denies the allegations.

          210.   The allegations constitute conclusions of law to which no response is required. To

the extent that a response is required, Enbridge denies the allegations.




                                                 30
          Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 31 of 33




                                FOURTH CLAIM FOR RELIEF

The Corps’ Inadequate Public Interest Review Violated the Clean Water Act, the Rivers
and Harbors Act, the Corps’ Own Permitting Regulations, and the Administrative
Procedure Act

          211.   Enbridge incorporates by reference its answers to the preceding paragraphs.

          212.   The allegations purport to characterize 33 C.F.R. § 320.4(a), which speaks for

itself and is the best evidence of its content and legal import, or are conclusions of law to which

no response is required. Any allegation that is inconsistent with 33 C.F.R. § 320.4(a) is denied.

          213.   The allegations purport to characterize 33 C.F.R. § 320.4(a)(1), which speaks for

itself and is the best evidence of its content and legal import, or are conclusions of law to which

no response is required. Any allegation that is inconsistent with 33 C.F.R. § 320.4(a)(1) is

denied.

          214.   The allegations constitute conclusions of law to which no response is required. To

the extent that a response is required, Enbridge denies the allegations.

          215.   The allegations constitute conclusions of law to which no response is required. To

the extent that a response is required, Enbridge denies the allegations.

          216.   The allegations purport to characterize the Corps’ Decision Document, which

speaks for itself and is the best evidence of its content and legal import, and are conclusions of

law to which no response is required. To the extent that a response is required, Enbridge denies

the allegations.

          217.   The allegations are conclusions of law to which no response is required. To the

extent that a response is required, Enbridge denies the allegations.




                                                 31
         Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 32 of 33




                                      REQUEST FOR RELIEF

        The remainder of the Complaint consists of Plaintiffs’ request for relief, to which no

response is required. To the extent that a response may be required, Enbridge denies that

Plaintiffs are entitled to the relief requested, or to any relief.

I.      GENERAL DENIAL

        Enbridge denies any allegations of the Complaint, whether express or implied, that are

not specifically admitted, denied or qualified herein.

II.     DEFENSES

        1.      Plaintiffs’ claims are barred, in whole or in part, because they fail to state a claim

upon which relief can be granted.

        2.      Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs lack standing.

        3.      Plaintiffs’ claims are barred, in whole or in part, by the doctrine of waiver to the

extent Plaintiffs’ claims rest on contentions that were not raised with the agencies during the

administrative process.

        4.      Plaintiffs’ claims are barred, in whole or in part, by issue and/or claim preclusion.

        5.      Any defenses pleaded by other defendants and not specifically pleaded by

Enbridge are incorporated herein to the extent they do not conflict with the defenses expressly

stated above.

        6.      Enbridge hereby gives notice that it intends to rely on any other defense that may

become available or appear during the proceedings of this case.

III.    RESERVATION OF RIGHTS

        Enbridge respectfully reserves the right to amend this Answer to assert any additional

affirmative defenses that it deems necessary to its defense of the Complaint during or upon

conclusion of its investigation and discovery of Plaintiffs’ claims.


                                                    32
         Case 1:20-cv-03817-CKK Document 42 Filed 03/05/21 Page 33 of 33




 Dated: March 5, 2021                       Respectfully submitted,

                                            /s/ George P. Sibley, III

                                            George P. Sibley, III (D.C. Bar No. 1011939)
                                            Deidre G. Duncan (D.C. Bar No. 461548)
                                            Karma B. Brown (D.C. Bar No. 479774)
                                            Brian Levey (D.C. Bar No. 1035683)
                                            HUNTON ANDREWS KURTH LLP
                                            2200 Pennsylvania Avenue, NW
                                            Washington, DC 20037-1701
                                            (202) 955-1500
                                            gsibley@huntonAK.com
                                            dduncan@huntonAK.com
                                            kbbrown@huntonAK.com
                                            blevey@huntonAK.com

                                            Counsel for Defendant-Intervenor
                                            Enbridge Energy, Limited Partnership




                                       33
069054.0000113 EMF_US 84167708v7
